﻿83.	Mr. President, I am very pleased to be-able to add the congratulations of the Moroccan delegation to those that have already been addressed to you. The Assembly's choice this year with regard to its presidency is a manifestation of the general esteem and respect that you have acquired in the course of a long career, a goodly part of which has been in the service of this Organization. As the Minister for Foreign Affairs of Brazil stated at the opening of this session on behalf of the whole of Latin America [2124th meeting, para. 2] it is the expression of a pride which we share with him and which he has voiced on behalf of us all with spontaneity and talent.
84.	Since the United Nations displays the truth of its universalise character and its enrichment through diversity every year, it must congratulate itself on being able to count three new Members with differing political heritages and political and cultural horizons. The Moroccan delegation welcomes with sincere satisfaction the delegations of the Commonwealth of the Bahamas, the Federal Republic of Germany and the German Democratic Republic and hopes to develop and expand the most cordial and extensive cooperation with these delegations.
85.	But if each admission of new Members is in itself a source of satisfaction for the United Nations, may I be permitted to say that there are cases where such an admission assumes the dimensions of an event that is rich in significance both historical and political. The admission of the two German States is one of them. The whole of the post-war period has been marked for Europe and for the world by the complexity of the German question, and Europe and the rest of the world have had to display much courage, political intelligence and patience in order to save  —  on numerous occasions, and sometimes at the very edge of the precipice — the peace and international security which the confrontation between East and West, particularly in connexion with Germany, have been endangering at every moment. The long diplomatic path that has led to the present happy stage is a positive sign of the reality of a certain detente, first in Europe and also in other parts of the world. We are gratified at this turn of events for the German nation and the two States representing it, with which Morocco is maintaining relations of profound friendship and mutually advantageous co-operation. We are happy in this respect also for Europe, where Morocco has on two occasions lost many of its sons and thus cannot fail to be legitimately concerned for its destiny. We are gratified also at the peace, whose fragility we have felt so frequently both on the Rhine and on the Elbe, consolidation of which in Europe today should make it possible to hope for its extension to other regions of the world where it is still only a desire.
86.	If the itinerary that has been followed in the efforts towards detente during the whole of this quarter-century has for some been limited to the brilliant encounters of Peking, Moscow, Paris and Washington, it is in fact a long process in which, for a long time and at serious risk, certain countries have participated — countries whose contributions for safeguarding peace were no less efficacious even though patient and discreet. The policy of coexistence and non-alignment — the only possible policy for all those for whom the confrontation of the two blocs ran the risk of affecting their sovereignty, compromising their independence or affecting their territorial integrity — was not only a defensive policy involving the preservation of their own interests, but a policy of intervention on the world scene every time that the great Powers were unable to emerge from a crisis save through a move that might lead them towards war. And if today it is necessary to say that the great Powers have rescued peace in Peking, Moscow, Paris and Washington, it must be recognized that others, too, have saved peace when it was indeed endangered in Indochina, Berlin, Suez and Cuba. .The detente is in fact the result of all these efforts, which since 1947 to this day have converged, despite different approaches, towards the primary importance of dialogue and of its prevalence over confrontation and conflict.
87.	If the flowering of this atmosphere of detente is the result of the common efforts of all the forces favouring peace, its strengthening and its effective translation into new international realities must even more so be the common task of all. The tranquillity, however relative and fragile, which prevails today in international relations has engendered sufficient hope for the action of the leaders of the world to be the subject of vigilant attention and for their responsibility to be submitted to the most rigorous scrutiny and judgement.
88.	No conscience, however lofty it may be, and however satisfied it may be over its action for peace, can today claim total tranquillity as long as this peace is limited essentially to arrangements which preserve only national interests, however respectable these may be, to the exclusion. even temporarily, of the imperatives of a generalized peace applied to all continents taken together. The most determined optimism over the relaxation of the world crisis still conflicts in reality with a picture of the international situation which is not entirely a rosy one.
89.	Of course, the improvement in relations among the great Powers engenders hope, inasmuch as their antagonisms have been an essential source of tension. It is also true that certain regions of the world, torn by conflicts which, directly or indirectly, engaged their interests as Powers, today are finding tranquillity and dialogue, which have now replaced war. It is also true that certain countries divided by considerations which are not of their own making are progressively finding certain objective conditions which are bringing their peoples towards this fundamental virtue of seeking their national unity in spite of all the vicissitudes. As we look back at recent history we must view this new situation as immense progress.
90.	But is this sufficient reason for proclaiming everywhere, on all occasions, that peace has arrived, when numerous regions of the world continue to be denied even the first signs of it? Who can deny that the situation in the Middle East remains a major obstacle towards an improvement of the present atmosphere in international relations? Peace-building is certainly an enterprise that requires sustained effort and long patience, and progress towards a solution presupposes the progressive elimination of all obstacles of so-called secondary importance. But it is difficult to admit that there is a hierarchy of peace and that certain peoples deserve it on a priority basis, while others must resign themselves to a tragic destiny until better times arrive.
. The political and diplomatic impasse in which the Middle East situation has bogged down and the attitude of semi-indifference on the part of the great Powers vis-4-vis this situation, may tend to substantiate the thesis that peace can be a tangible reality only because it remains at the level of the higher interests of the great Powers. The Middle East crisis seems to be held in abeyance and seems to serve as a test-tube in which experiments would be conducted concerning some sort of formula for detente or common harmony. But any crisis situation that does not improve only worsens, by the very nature of things.
92. The persistence of Israel in its refusal to implement a single one of the United Nations decisions, the constant reinforcement of its military potential, and the measures of all kinds aimed at the permanent organization of life in the occupied Territories and the entrenchment of Zionist immigration into-Arab lands are factors not likely to facilitate the pursuit of a peaceful solution.
93.	So in whose interest is it to allow this situation to deteriorate? If one were to analyse the various political and moral responsibilities within the international community, one would realize without any difficulty that our Organization has constantly condemned Israeli aggression, rejected the principle of the acquisition of territory by violence, and has called for the evacuation of such territories.
94.	The efforts made by the representative of the Secretary- General, the Secretary-General himself, the Security Council and the General Assembly, are still treated with contempt by the Israeli authorities. Israel, whose propaganda is based essentially on the beguiling of international opinion, cannot today boast of having any favourable audience or of finding indulgence or understanding in world public opinion.
95.	The OAU, basing itself on its experience in the struggle against colonialism and racism, has finally torn away this veil of lies that Israel had tried to spread over the African continent, where today it can rely only on South Africa and Rhodesia, which constitute with it the last alliance of the racist regimes. The OAU has memorably celebrated its tenth anniversary by its unanimous condemnation of Israel and support of the Arab cause.
96.	Elsewhere, more than 70 States, gathered last month in Algiers and, representing all the peoples of the world, all systems of government and all ideologies, indicated, in a unanimous, unequivocal resolution, their support for the Arab cause because it is the cause of right, justice and peace.
97.	If the whole of the conscience of the world, organized in various world-wide or regional institutions, is thus united in proclaiming the primacy of law and justice, where, then, is the force that is still blocking this profound desire for peace in the Middle East? What more is required before we consider that it is urgent to begin a serious pursuit of peace? Unfortunately, the same conditions are still present in that region and the slightest spark may ignite a war which, in any case, will not be like the one in 1967.
98.	And yet, are the great Powers, which either cannot or do not wish yet to impose peace on that region, likely to be able to prevent war for much longer; and, if so, for how long?
99.	The Palestinian people has now crossed the threshold and has taken its destiny into its own hands. Its resolve to fight until final recognition of its legitimate rights is every day taking different forms, and neither Israel nor its allies are today unaware of the dimensions which the direct fight of the Palestinian people has brought into the complexity of the problem.
100.	In the face of this situation, which they can only confront squarely, the Arab States and the Palestinian people have often proved that the constraints of war can still leave room, however modest it may be for the time being, for the sincere search for a peaceful solution that would be in keeping with justice and dignity.
101.	In certain circles, people are still hoping that time is working for them; but if time belongs to those who know how to use it, the Arabs have also learned, although at their own expense, that time could be one of the other means still at their disposal.
102.	The idea that a hotbed of war or tension does not remain indefinitely under control in a region at the level one wishes to maintain it is shared by the peoples of the Middle East, because they have lived this truth throughout the whole of their history, a history that has been highly active. The Middle East crisis, whether it remains latent or proceeds towards an escalation or a peaceful solution, brings about political change in other parts of the world adjacent to it.
103.	Would it be possible, for instance, to speak reasonably today of the strengthening of peace in Europe if the Mediterranean basin in the east as well as the west remains the centre of a conflict which is undermining a well- understood concept of European security and economic and cultural co-operation among all the coastal countries of that basin?
104.	If the destiny of Europe has been historically influenced at Poitiers, in Pomerania, on the Rhine, on the Elbe or on the Moskva River, it has also been influenced, with equally important consequences, and sometimes even the most felicitous ones, around the Mediterranean.
105.	Similarly, the destiny of the Arab world has been played out not entirely around the Tiber or the Euphrates, at Acre or at Fez, but also in Anatolia, in Sicily, on the plains of Spain or on the other flank of the Pyrenees.
106.	The elements of the contemporary world around the Mediterranean, although they are different in some of their manifestations, have in no way altered in their profound realities the geopolitical or economic foundations of this historic interpenetration.
107.	This analysis is the basis of the direct or global interest which Morocco has with its neighbours of this sea in Europe's efforts to try to strengthen its security and ensure fruitful co-operation between the States of the continent.
108.	We are happy that the Committee of Co-ordination of the Helsinki Conference has agreed that non-European Mediterranean countries should be invited to express their interest in co-operation with Europe and to display their concern for the indivisible security of the whole of this region. France and Spain were good enough to submit Morocco's request with sympathy and support, since both these countries were aware with us that our historical intimacy, our cultural and economic ties and the imperatives of security on both sides of the western Mediterranean would meet legitimately the interest of Morocco in the security and development of good relations in the region.
109.	It is highly desirable — and we continue to hope this with all our hearts — that all our relations with Spain be finally freed from any controversy, the removal of which is not an unrealizable ambition for two countries and peoples that are so close to each other.
110.	We had hoped, and rightly, that at a time when, after the fashion of numerous countries of other parts of the world, we had extended authority over territorial waters where our interests had long suffered, Spain, a powerful and prosperous country, would understand the desire of a country which is trying to take stock of its resources and is mobilizing them all in the service of a people legitimately aspiring to its own development, first of all through the use of its own resources. Other countries, although opposing the legitimacy of such a decision, have accepted our offers of co-operation within a framework where our sovereignty prevails.
111.	The attitude of the Spanish Government — and we profoundly regret this — creates a situation where all must exercise a vigilance that is constantly put to the test in order to avoid incidents within our territorial waters, where there is always a risk of confrontation between a modest navy which is protecting its national waters and a belligerent fleet which considers it has to protect, in its own way, fishing boats that are there without any legal basis. Both of us are aware of this danger, and I hope that we shall be able to avoid it if, given our will for certain co-operation, we shall first find respect for our national sovereignty.
112.	In the presence of all the fundamental and real factors which contribute to the establishment of exemplary relations between Spain and ourselves, we are attempting on our side, with good faith and with considerable patience, to arrive at an identical or concordant comprehension concerning the style and the method for the decolonization of the Sahara.
113.	It is a known fact that my country has solemnly proclaimed here, as well as in other international forums, that it was in favour of the principle of self-determination for the populations of that Territory. Spain has supported that principle and in 1969 voted in favour of the resolutions of this Organization which referred to this as the necessary way to decolonise that Territory.
114.	However, periodically the Spanish Government promulgates laws which modify the structures of the Territory and its status, while proclaiming that such measures are merely stages which advance the Territory towards the desired goal of self-determination. On 22 September last the Spanish Government again promulgated another series of measures in the same spirit.
115.	Yet, if the Government of Spain were to adopt the same decisions with the co-operation of the United Nations, as called for in numerous resolutions, the prudence of our Organization would doubtless have guaranteed the finality of such measures and the genuine freedom of the expression of the will of the peoples. In admitting that these measures, in their formulation, might constitute progress, Spain's suspicion with regard to co-operation with the United Nations is legitimately upsetting the confidence that it called for from us and that we were prepared to grant it in good faith in a framework which excludes initiative on the part of the administering Power alone.
116.	If my last words concern decolonization and if I expect to be brief on the subject, it is essentially out of deference to President Gowon of Nigeria, the acting President of OAU, who was good enough to agree to come himself and present before the United Nations the preoccupations of the African continent as a whole in regard to the persistence of colonialism and the increasingly clear trends of the strengthening of the racist regimes upon our continent.
117.	In Africa now there is a fact that cannot escape either our Organization or international public opinion — even less the last adherents of colonialism and racist regimes. This is the existence of an open fight by all the peoples that are still dominated in Africa, who are taking their destiny into their own hands because they see they are obliged to follow the narrow road of a most arduous but most worthy fight for freedom.
118.	This fight has brilliantly led to the demonstration of what can be achieved by the will of a people which at the beginning of this summer was still called as rebellious and which some 40 States have recognized in a few days as the first manifestation of the Republic of Guinea-Bissau.
119.	This twenty-eighth session of the General Assembly, which coincides with the tenth anniversary of OAU, could not have any better introduction than to remind it that peace cannot redound to the benefit of certain peoples and not confer the same benefit on other peoples whose courage entitles them to live, without delay, in dignity and freedom.